Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 15, 2017

                                        No. 04-17-00438-CR

                                         Arthur WHITLEY,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR8583
                               Laura Lee Parker, Judge Presiding


                                           ORDER

        On September 7, 2017, Mr. Jorge Aristotelidis filed a Motion to Substitute Counsel on
Appeal on appellant’s behalf, indicating appellant has retained him to represent appellant on
appeal. Appellant requests we recognize Mr. Aristotelidis as appellant’s counsel on appeal and
discharge appointed attorney, Mr. H. Todd McCray. Appellant’s retained attorney informs this
court that he attempted to contact Mr. McCray two times on Friday, September 1, 2017, but
received no response.

        The motion contains all of the information required by Rule 6.2. See TEX. R. APP. P. 6.2.
The retained attorney, Mr. Aristotelidis, has therefore made an appropriate appearance before
this court in this appeal. However, the appointed attorney, Mr. McCray, remains the “lead
attorney” because the motion does not comply with the requirements of Rule 6.1(c), which sets
out the procedure for changing the lead attorney. See TEX. R. APP. P. 6.1(c). Additionally, Mr.
McCray has not filed a motion to withdraw from representing appellant as required by Rule
6.5(d). See TEX. R. APP. P. 6.5(d).

        Accordingly, we ORDER Mr. McCray to file a response with this court on or before
September 25, 2017, appropriately addressing appellant’s motion to substitute counsel.


                                                        _________________________________
                                                        Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court